MEMORANDUM2
Askia S. Ashanti, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915A as frivolous. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a dismissal of a complaint as frivolous, see James v. *779Madison St. Jail, 122 F.3d 27, 27 n. 1 (9th Cir.1997) (per curiam), and we affirm.
Ashanti contends that his allegation of the existence of a contract between the defendant tobacco companies and the prison for the sale of cigarettes renders the defendants state actors. This contention lacks merit. The fact that a private firm receives revenues from the government does not by itself provide a basis for holding that the firm is a state actor. See Vincent v. Trend W. Technical Corp., 828 F.2d 563, 567-68 (9th Cir.1987).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.